DETAILED ACTION
This communication is in response to the amendment filed 12/29/21 in which claims 1, 4, 15, and 18 were amended, and claim 3 was canceled. Claims 1, 2, and 4-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1, 15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 5, 6, 8-10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed et al. (U.S. Pat. No. 9,639,518) (“Goodspeed”) in view of Demiralp et al. (U.S. Pub. No. 2014/0189501) (“Demiralp”), Corman (US 2004/0243388 A1; published Dec. 2, 2004), and Bhadbhade (US 9,715,497 B1; published Jul. 27, 2017).

Regarding claim 1, Goodspeed discloses [a] computer-implemented method for visualizing entities and relations within a file, the method comprising: 
parsing a content of at least one portion of a file by natural language processing (NLP), comprising: (Goodspeed, column 3, lines 48-51, teaches during initial processing of a digital work, a digital work provider parses the text of the digital work into tokens corresponding to at least one of words or punctuation marks in the text; Goodspeed, column 3, lines 51-54, teaches 
identifying a same entity having different names; and (Goodspeed, column 4, lines 59-67, teaches that a list of distinct names are obtained from the text of the digital work and further processing is performed to identify alternate names that refer to the same character, person, place, organization or other entity)
performing a relation extraction between the one or more entities detected within the file; (Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters)
generating a visualization data of at least some of the one or more entities detected within the file [comprising pointers between entities based on a relation between the some of the one or more entities within the file]; and (Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears; Goodspeed, FIG. 16, column 25, lines 17-30, teaches presenting a plurality of objects identified on a particular page of the digital work and providing supplemental information which includes the location and occurrence of each object identified in the digital work)
outputting the visualization data for display (Goodspeed, FIG. 16, column 25, lines 1-16, teaches displaying the determined supplemental information in a page view user interface as a pop-up or overlay displayed overtop the digital work).
Goodspeed, FIG. 16, column 25, lines 31-48, teaches displaying the objects identified in a page of the eBook such that an indication of the frequency of each object is provided in a visual representation. Yet, Goodspeed does not expressly disclose determining a frequency of one or more entities detected within the at least one portion of the file parsed by NLP, wherein the determination of the frequency is able to include the different names of the same entity. However, Demiralp, paragraphs 4 and 93-95, teaches a method of performing analytics on text content to identify the frequencies with which different entities are referenced where the entity is referenced in at least two portions of a document by at least two different words or phrases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Demiralp to determine the frequency of each object identified in the eBook. Doing so would augment the experience of reading text documents, such as an eBook (Demiralp, paragraph 17).
As discussed above, Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears. Yet, Goodspeed does not disclose that the visual representation compris[es] pointers between entities based on a relation between the some of the one or more entities within the file.  However, Corman, Abstract, paragraphs 3, 64, Figures 4, 6, teaches a document analysis tool to provide a visual representation of temporal evolution of text in a document, e.g., common noun phrases at different portions of the text 
Goodspeed teaches parsing the text into annotations corresponding to noun phrases, verb phrases, sentences, paragraphs, chapters, and other parts of speech. See column 3, lines 51-54. Yet, Goodspeed does not disclose that it parses text for nouns, verbs, or other parts of speech based on machine learning. However, Bhadbhade teaches using natural language analysis to identify parts of speech. See column 3, lines 13-50. Specifically, Bhadbhade teaches that the natural language analysis employs supervised or unsupervised machine learning techniques. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to identify parts of speech based on machine learning techniques instead of heuristics, e.g., a location of tokens in the text. One of ordinary skill in the art could have substituted the machine learning techniques for the heuristics approach to obtain the same results.

Regarding claim 2, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed further discloses wherein the one or more entities detected within the file are represented by groups of one or more words (Goodspeed, column 2, lines 49-63, teaches generating a list of names for characters in a digital 

Regarding claim 5, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed further discloses wherein generating the visualization data includes generating a visual representation of the determined frequency of the one or more entities detected within the file (Goodspeed, FIG. 16, column 25, lines 38-41, teaches the supplemental information includes a visual representation that provides an indication of a frequency of each object in the digital work).

Regarding claim 6, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed further discloses wherein generating the visualization data includes labeling the one or more entities detected within the file with at least one of text or images (Goodspeed, column 12, lines 31-40, teaches selecting a representative name when there are multiple names included in a name set).

Regarding claim 8, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 6 as discussed above. Goodspeed further discloses wherein the labeling of the one or more entities detected within the file comprises a visible labeling or a hidden labeling (Goodspeed, FIG. 12, illustrates the selected name is used to represent the characters in the user interface).

Regarding claim 9, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 8 as discussed above. Goodspeed further discloses configuring the hidden labeling to be displayed in response to a detected hovering or a selection by a pointing device (Goodspeed, column 25, lines 1-5, teaches that the user interface is displayed in response to user input received from the user in association with selection of the object).

Regarding claim 10, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed further discloses wherein: the file comprises a text document, and (Goodspeed, column 2, lines 33-36, teaches the digital work includes textual content)
the visualization data is configured for display within and is spatially registered with the text document (Goodspeed, FIG. 17, illustrates that the visual representation 1618 is included in the same display with the excerpts from the digital work).

Regarding claim 15, Goodspeed discloses [a] non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method for visualizing entities and relations within a file, the method comprising: 
parsing a content of at least one portion of a file by natural language processing (NLP) comprising: (Goodspeed, column 3, lines 48-51, teaches during initial processing of a digital work, a digital work provider parses the text of the digital work into tokens corresponding to at Goodspeed, column 3, lines 51-54, teaches that the text is further parsed into annotations corresponding to noun phrases, verb phrases, sentences, paragraphs, chapters, and other parts of speech)
	identifying a same entity having different names; and (Goodspeed, column 4, lines 59-67, teaches that a list of distinct names are obtained from the text of the digital work and further processing is performed to identify alternate names that refer to the same character, person, place, organization or other entity)
	performing a relation extraction between the one or more entities detected within the file; (Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters)
generating a visualization data of at least some of the one or more entities detected within the file [comprising pointers between entities based on a relation between the some of the one or more entities within the file]; and (Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears; Goodspeed, FIG. 16, column 25, lines 17-30, teaches presenting a plurality of objects identified on a particular page of the digital work and providing supplemental information which includes the location and occurrence of each object identified in the digital work)
outputting the visualization data for display (Goodspeed, FIG. 16, column 25, lines 1-16, teaches displaying the determined supplemental information in a page view user interface as a pop-up or overlay displayed overtop the digital work).
Goodspeed, FIG. 16, column 25, lines 31-48, teaches displaying the objects identified in a page of the eBook such that an indication of the frequency of each object is provided in a visual representation. Yet, Goodspeed does not expressly disclose determining a frequency of one or more entities within the at least one portion of the file parsed by NLP, wherein the determination of the frequency is able to include the different names of the same entity. However, Demiralp, paragraphs 4 and 93-95, teaches a method of performing analytics on text content to identify the frequencies with which different entities are referenced where the entity is referenced in at least two portions of a document by at least two different words or phrases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Demiralp to determine the frequency of each object identified in the eBook. Doing so would augment the experience of reading text documents, such as an eBook (Demiralp, paragraph 17).
As discussed above, Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears. Yet, Goodspeed does not disclose that the visual representation compris[es] pointers between entities based on a relation between the some of the one or more entities within the file.  However, Corman, Abstract, paragraphs 3, 64, Figures 4, 6, teaches a document analysis tool to provide a visual representation of temporal evolution of text in a document, e.g., common noun phrases at different portions of the text corresponding to different points in time joined by line segments (“pointers”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to provide a visual representation of the names of the characters at different point in the text. Doing so would help the reader understand how the relationship between influential or important words evolves and can be used to help find commonality between portions of the same document (Corman, paragraph 21).
Goodspeed teaches parsing the text into annotations corresponding to noun phrases, verb phrases, sentences, paragraphs, chapters, and other parts of speech. See column 3, lines 51-54. Yet, Goodspeed does not disclose that it parses text for nouns, verbs, or other parts of speech based on machine learning. However, Bhadbhade teaches using natural language analysis to identify parts of speech. See column 3, lines 13-50. Specifically, Bhadbhade teaches that the natural language analysis employs supervised or unsupervised machine learning techniques. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to identify parts of speech based on machine learning techniques instead of heuristics, e.g., a location of tokens in the text. One of ordinary skill in the art could have substituted the machine learning techniques for the heuristics approach to obtain the same results.

Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 15 as discussed above. Goodspeed further discloses wherein the file comprises a text document, and (Goodspeed, column 2, lines 33-36, teaches the digital work includes textual content)
parsing the content further includes performing a relation extraction between the one or more entities, and (Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters)
wherein the visualization data is spatially registered with display of the text document (Goodspeed, FIG. 17, illustrates that the visual representation 1618 is included in the same display with the excerpts from the digital work).

Regarding claim 18, Goodspeed discloses [a] computing device comprising: 
a processor; (Goodspeed, column 40, lines 31-34)
a storage device coupled to the processor; (Goodspeed, column 40, lines 37-40)
a visualization module coupled to the processor, wherein an execution of the visualization module by the processor configures the computing device to: (Goodspeed, column 40, lines 58-65, teaches the computer-readable media stores any number of functional components that are executable by the processor and comprise instructions or programs that implement operational logic for performing the actions attributes to the digital work provider)
parse a content of at least one portion of a file by natural language processing (NLP) comprising: (Goodspeed, column 3, lines 48-51, teaches during initial processing of a digital work, a digital work provider parses the text of the digital work into tokens corresponding to at Goodspeed, column 3, lines 51-54, teaches that the text is further parsed into annotations corresponding to noun phrases, verb phrases, sentences, paragraphs, chapters, and other parts of speech)
	identify a same entity having different names; and (Goodspeed, column 4, lines 59-67, teaches that a list of distinct names are obtained from the text of the digital work and further processing is performed to identify alternate names that refer to the same character, person, place, organization or other entity)
	perform a relation extraction between the one or more entities detected within the file; (Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters)
generate a visualization data of at least some of the one or more entities detected within the file [comprising pointers between entities based on a relation between the some of the one or more entities within the file]; and (Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears; Goodspeed, FIG. 16, column 25, lines 17-30, teaches presenting a plurality of objects identified on a particular page of the digital work and providing supplemental information which includes the location and occurrence of each object identified in the digital work)
output the visualization data for display (Goodspeed, FIG. 16, column 25, lines 1-16, teaches displaying the determined supplemental information in a page view user interface as a pop-up or overlay displayed overtop the digital work).
Goodspeed, FIG. 16, column 25, lines 31-48, teaches displaying the objects identified in a page of the eBook such that an indication of the frequency of each object is provided in a visual representation. Yet, Goodspeed does not expressly disclose determine a frequency of one or more entities within the at least one portion of the file parsed by NLP, wherein the determination of the frequency is able to include the different names of the same entity. However, Demiralp, paragraphs 4 and 93-95, teaches a method of performing analytics on text content to identify the frequencies with which different entities are referenced where the entity is referenced in at least two portions of a document by at least two different words or phrases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Demiralp to determine the frequency of each object identified in the eBook. Doing so would augment the experience of reading text documents, such as an eBook (Demiralp, paragraph 17).
As discussed above, Goodspeed, column 3, lines 20-36, teaches in response to the user selecting the name of a character from the text of the eBook, the device accesses the supplemental information to present a user interface that displays a visual representation of other locations or occurrences within the eBook where the character’s name (or alternate variations thereof) also appears. Yet, Goodspeed does not disclose that the visual representation compris[es] pointers between entities based on a relation between the some of the one or more entities within the file.  However, Corman, Abstract, paragraphs 3, 64, Figures 4, 6, teaches a document analysis tool to provide a visual representation of temporal evolution of text in a document, e.g., common noun phrases at different portions of the text corresponding to different points in time joined by line segments (“pointers”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to provide a visual representation of the names of the characters at different point in the text. Doing so would help the reader understand how the relationship between influential or important words evolves and can be used to help find commonality between portions of the same document (Corman, paragraph 21).
Goodspeed teaches parsing the text into annotations corresponding to noun phrases, verb phrases, sentences, paragraphs, chapters, and other parts of speech. See column 3, lines 51-54. Yet, Goodspeed does not disclose that it parses text for nouns, verbs, or other parts of speech based on machine learning. However, Bhadbhade teaches using natural language analysis to identify parts of speech. See column 3, lines 13-50. Specifically, Bhadbhade teaches that the natural language analysis employs supervised or unsupervised machine learning techniques. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to identify parts of speech based on machine learning techniques instead of heuristics, e.g., a location of tokens in the text. One of ordinary skill in the art could have substituted the machine learning techniques for the heuristics approach to obtain the same results.

Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 18 as discussed above. Goodspeed further discloses wherein execution of the visualization module further configures the computing device to perform a relation extraction between the one or more entities, and (Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters)
wherein the visualization data is spatially registered with display of contents of the file (Goodspeed, FIG. 17, illustrates that the visual representation 1618 is included in the same display with the excerpts from the digital work).

Claims 4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed, Demiralp, Corman, and Bhadbhade as applied to claims 1, 6, and 19 above, and further in view of Ghafourifar et al. (U.S. Pub. No. 2015/0244657) (“Ghafourifar”).

Regarding claim 4, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters. Goodspeed, column 3, lines 15-19, teaches the user selects an object in the displayed digital work to view the supplemental information related to the selected object. Yet, Goodspeed does not particularly disclose wherein the visualization data is further configured to display the relation between the one or more entities detected within the file, in response to a selection. However, Ghafourifar, paragraph 57, FIG. 5B, teaches generating a tag cloud comprising Goodspeed to incorporate the teachings of Ghafourifar to display the supplemental information relating to the characters in the digital work in a generated tag cloud. Doing so would provide the reader with a semantic analysis of the relationships between objects of the digital work (Ghafourifar, paragraph 4).

Regarding claim 7, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 6 as discussed above. Goodspeed does not disclose wherein a representation of the one or more entities detected within the file includes a tag cloud. However, Ghafourifar, paragraph 57, FIG. 5B, teaches generating a tag cloud comprising keywords relating to a main text. The tag cloud comprises mainly nouns, including names. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Ghafourifar to display the supplemental information relating to the characters in the digital work in a generated tag cloud. Doing so would provide the reader with a semantic analysis of the relationships between objects of the digital work (Ghafourifar, paragraph 4).

Regarding claim 17, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 16 as discussed above. Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters. Goodspeed, column 3, lines 15-19, teaches the user selects an object in the Goodspeed does not particularly disclose wherein the visualization data includes an indication of the extracted relation between the one or more entities. However, Ghafourifar, paragraph 57, FIG. 5B, teaches generating a tag cloud comprising keywords relating to a main text. The tag cloud comprises mainly nouns, including names. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Ghafourifar to display the supplemental information relating to the characters in the digital work in a generated tag cloud. Doing so would provide the reader with a semantic analysis of the relationships between objects of the digital work (Ghafourifar, paragraph 4).

Regarding claim 20, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 19 as discussed above. Goodspeed further discloses an output device configured to display the visualization data, and (Goodspeed, FIG. 16, column 25, lines 1-16, teaches displaying the determined supplemental information in a page view user interface as a pop-up or overlay displayed overtop the digital work).
Goodspeed, column 18, lines 37-45, teaches that an object builder is used by the organization builder to identify relationships between characters. Goodspeed, column 3, lines 15-19, teaches the user selects an object in the displayed digital work to view the supplemental information related to the selected object. Yet, Goodspeed does not particularly disclose wherein the visualization data includes an indication of the extracted relation between the one or more entities. However, Ghafourifar, paragraph 57, FIG. 5B, teaches generating a tag Goodspeed to incorporate the teachings of Ghafourifar to display the supplemental information relating to the characters in the digital work in a generated tag cloud. Doing so would provide the reader with a semantic analysis of the relationships between objects of the digital work (Ghafourifar, paragraph 4).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed, Demiralp, Corman, and Bhadbhade as applied to claim 10 above, and further in view of Wroblewski et al. (U.S. Pat. No. 5,339,391) (“Wroblewski”).

Regarding claim 11, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 10 as discussed above. Goodspeed, FIG. 16, illustrates displaying the occurrence of objects in the digital work in horizontal bars. Yet, Goodspeed does not expressly disclose wherein the visualization data is configured for display in columns within the text document. However, Wroblewski, FIG. 3, teaches displaying occurrence of terms in a document in a vertical bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Wroblewski to display the occurrence data visualization in a vertical bar instead of a horizontal bar. Doing so would enable easily correlating the location of the object to the text in a side by side fashion.

Goodspeed, in view of Demiralp, Corman, Bhadbhade, and Wroblewski, discloses the invention of claim 11 as discussed above. Goodspeed, FIG. 16, illustrates displaying the occurrence of objects in the digital work in horizontal bars that are labeled with the name of each of the objects in text form. Yet, Goodspeed does not expressly disclose wherein the columns display at least one of photos, logos, graphics or alphanumeric characters that visually indicate a characteristic of the one or more entities within the text document. However, Wroblewski, FIG. 3, teaches displaying occurrence of terms in a document in a vertical bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Wroblewski to display the occurrence data visualization in a vertical bar instead of a horizontal bar. Doing so would enable easily correlating the location of the object to the text in a side by side fashion.

Regarding claim 13, Goodspeed, in view of Demiralp, Corman, Bhadbhade, and Wroblewski, discloses the invention of claim 12 as discussed above. Goodspeed, column 3, lines 15-19, teaches the user selects an object in the displayed digital work to view the supplemental information related to the selected object, e.g., as illustrated in FIG. 16 where the supplemental information is displayed in the form of horizontal bars. Yet, Goodspeed does not expressly disclose wherein the columns are generated in response to an inquiry. However, Wroblewski, FIG. 3, teaches displaying occurrence of terms in a document in a vertical bar. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to incorporate the teachings of Wroblewski to display .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Goodspeed, Demiralp, Corman, and Bhadbhade as applied to claim 1 above, and further in view of Hatsek (US 2014/0136184 A1; published May 15, 2014).

Regarding claim 21, Goodspeed, in view of Demiralp, Corman, and Bhadbhade, discloses the invention of claim 1 as discussed above. Goodspeed, column 18, lines 29-45, teaches that an object builder is used by the organization builder to identify relationships between characters. Yet, Goodspeed does not specifically disclose wherein an identification of relationships in the relation extraction is identified through a use of domain ontologies. However, Hatsek teaches mapping non-ambiguous textual elements to a domain-specific ontology and a relationship between the non-ambiguous textual elements is determined. See paragraph 62. Additionally, the determined relationship is used to disambiguate textual elements. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodspeed to identify relationships based on mapping textual elements to a domain-specific ontology because the ontology serves as a source of relevant candidates for disambiguating ambiguous textual elements. Hatsek, paragraph 45.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAHID K KHAN/Examiner, Art Unit 2178